Final Rejection
This is a reissue application of U.S. Patent No. 10,062,541 (“the ‘541 patent”). This application was filed 8/27/2020 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Also in light of the effective filing date of the ‘541 patent the AIA  first to file provisions govern.
Applicant filed a preliminary amendment on 8/27/2020, in which the specification was amended, claims 12-54 and 56-76 were canceled, and claims 80-100 were added. Following a non-final rejection, applicant filed a response on 10/11/2022 (“Response”) in which the specification and claims 77-79 were amended. Claims 1-11, 55, and 77-100 are pending.

Claim Construction 112(f)
The MPEP explains when a claim term is deemed to invoke 35 U.S.C. 112(f). See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The following limitations require further consideration. 
Claim 1 and dependents
“a beamlet-limit means with a plurality of beam-limit openings . . . wherein a plurality of beamlets of said primary-electron beam pass through said plurality of beam-limit openings respectively”
As to prong A, the term “means” is used as in an “beamlet-limit means.” Prong A is met.
As to prongs B and C, the term is either not modified by function or, to the extent there is function, there is sufficient structure for performing the function. The potential function here is that beamlets pass through the openings of the means and are limited. But this is not really a function of the means, it is perhaps a function of the beamlets. But in any event, the openings will necessarily permit beamlets to pass therethrough, and any openings will necessary limit any beamlets that are larger than the openings, therefore the claimed beam-limit openings would be considered a sufficient structure for performing any claimed function. In either case the three prong test is not met and 112(f) is not invoked. The term gets the normal broadest reasonable interpretation.  

“an image-forming means with a plurality of electron optics elements and movable along said primary optical axis . . . wherein a plurality of beamlets of said primary-electron beam . . . is deflected by said plurality of electron optics elements towards said primary optical axis to form a plurality of virtual images of said electron source respectively,” 
As to prong A, the term “means” is used as in “image-forming means.” Prong A is met.
As to prong B, the term is modified by functional language in that beamlets are deflected by the electron optics elements that are a part of the image-forming means. Prong B is met.
As to prong C, the term is modified by structure that performs this function. As noted the claim includes electron optics elements that perform the claimed function. As discussed below on page 5 re: claim 55, electron optics elements as used in the ‘541 are referring to a known class of structures that will necessarily be capable of performing this function. Prong C is not met and 112(f) is not invoked for this term. It gets the normal broadest reasonable interpretation. 

Claim 55
“an image-forming means . . . using said image-forming means to form a plurality of virtual images of an electron source respectively”
First, it is noted that while claim 55 is a method claim, there is nothing wrong with invoking 112(f) for means-plus-function terms nested in a method claim. Rain Computing, Inc. v. Samsung Electronics Am., Inc., 989 F.3d 1002, 1006-07 (Fed. Cir. 2021). Here there is not a strict method step, there is a “means” performing a function, therefore 112(f) is potentially applicable.
As to prong A, the term “means” is used as in an “image-forming means.” Prong A is met.
As to prong B, the term is modified by functional language in that it is “image-forming” and “us[ed] . . . to form a plurality of virtual images of an electron source respectively.” Prong B is met.
As to prong C, the term is additionally not modified by any further structure that performs this function. Prong C is met and 112(f) is invoked. 
As 112(f) is invoked we must look to the specification to see corresponding structure defined as performing this function. The claim term will cover this, plus equivalents. It is clear from the specification that the image-forming means is any of elements 122, 322, 124, depending on the embodiment, as each of these are called “image-forming means” and also the virtual images are at the output of these elements. Each of these are shown as being further formed by “electron optics elements” 122_1, 122_2, 122_3 (and so on for image-forming means 322 and 124) that deflect the beam. “Electron optics elements” as used in the specification of the ‘541 patent are intended to be a known structural term, as the specification specifically references U.S. 6,943,349 as deflecting electron optical elements. Col. 3 lines 9-15. U.S. 6,943,349 describes a deflector 6 that is a cylindrical lens with different potentials going through each part to deflect electron beams passing therethrough. The specification of the ‘541 also states that they may be a round lens or a multipole lens, col. 12 lines 58-59, which is consistent with U.S. 6,943,349. Accordingly, the corresponding structure for the image-forming means is the image-forming means of the specification, which further includes such deflecting electron optics elements. 

Claim 77
“a source-conversion unit for dividing the primary charged particle beam into a plurality of charged particle beamlets and using which to form a plurality of images of the source respectively”
As to prong A, the term “means” is not used, but instead it is claimed as a “source-conversion unit.” A unit is no more than a generic placeholder having no structural meaning that substitutes for the word means. Indeed, “unit” has often been deemed to be this type of generic placeholder. “Source-conversion” is describing what the device is doing, not structure. MPEP 2181 I.A. Prong A is met.
As to prong B, the term is modified by functional language in that it is “for dividing the primary charged particle beam into a plurality of charged particle beamlets and using which to form a plurality of images of the source respectively.” Prong B is met.
As to prong C, the term is additionally not modified by any further structure that performs this function. Prong C is met and 112(f) is invoked. 
As 112(f) is invoked we must look to the specification to see corresponding structure defined as performing this function. The claim term will cover this, plus equivalents. The source conversion unit is described in the specification as element 120,220,320,420, or 520, depending on the embodiment/figure. However, because the claim later requires that pitches of the beamlets are adjustable by changing a distance from a deflection place on the source-conversion unit to the objective lens, it must be the Fig. 3 embodiment, 320. This item is further a combination of beamlet-limit means 121 and image forming means 322 as shown in the figures. The beamlet-limit means performs the first part of the claimed function, dividing the beam into a plurality of beamlets, and the image-forming means performs the second part of the claimed function, to form a plurality of images of the source. The corresponding structure of the beamlet-limit means is 121 in the figures, and is “an electric-conduction plate with through-holes.” Col. 3 lines 6-7. The corresponding structure of the image-forming means is the same as that described above re: claim 55. Thus, the combination of these is the corresponding structure of the source conversion unit.

Claim 78
“means for allowing a plurality of beamlets of the primary charged particle beam to pass through”
As to prong A, the term “means” is used as above. Prong A is met.
As to prong B, the term is modified by functional language in that it is “for allowing a plurality of beamlets of the primary charged particle beam to pass through.” Prong B is met.
As to prong C, the term is additionally not modified by any further structure that performs this function. Prong C is met and 112(f) is invoked. 
As 112(f) is invoked we must look to the specification to see corresponding structure defined as performing this function. The claim term will cover this, plus equivalents. The corresponding structure is beamlet-limit means 121 with beam-limit openings 121_1 to _3 in the figures, and is “an electric-conduction plate with through-holes.” Col. 3 lines 6-7.

“means for adjusting pitches of the plurality of probe spots on the sample surface by moving along a primary optical axis”
As to prong A, the term “means” is used as above. Prong A is met.
As to prong B, the term is modified by functional language in that it is “for adjusting pitches of the plurality of probe spots on the sample surface by moving along a primary optical axis.” Prong B is met.
As to prong C, the term is additionally not modified by any further structure that performs this function. Prong C is met and 112(f) is invoked. 
As 112(f) is invoked we must look to the specification to see corresponding structure defined as performing this function. The claim term will cover this, plus equivalents. The pitches are adjusted in a number of different ways in the specification, but only one embodiment shows adjusting the pitches by a means moving along a primary optical axis. In the Fig. 3 embodiment the pitches are varied by changing the position of the image-forming means 322 along the optical axis of the primary beam, compare Fig. 3B with 3C. Col. 13 line 56 to col. 14 line 30. The image forming means is therefore the means for adjusting pitches by moving along the primary optical axis. More details of this element are discussed above re: the image-forming means of claim 55, which shows the corresponding structure. 

Claim 79
No limitations invoke 112(f), no further analysis needed.

Claim 80, 87,1 and dependents
“a beamlet-limit device with a plurality of beam-limit openings configured to allow a plurality of beamlets to pass through”
As to prong A, the term “means” is not used, but instead it is claimed as an “beamlet-limit device.” A device is no more than a generic placeholder having no structural meaning that substitutes for the word means. Indeed, “device” has often been deemed to be this type of generic placeholder. “Beamlet-limit” is describing what the device is doing, not structure. MPEP 2181 I.A. Prong A is met.
As to prong B, the term is modified by functional language in that it is “configured to allow a plurality of beamlets to pass through.” Prong B is met.
As to prong C, the term is modified by structure that performs this function. As noted the function is “allow a plurality of beamlets to pass through.” There are included “beam-limit openings” and “openings” will necessarily allow the beamlets to pass through. Prong C is not met and 112(f) is not invoked for this term. It gets the normal broadest reasonable interpretation. 

“an image-forming device movable along a primary optical axis and comprising a plurality of electron optics elements . . . configured to deflect at least some of the plurality of beamlets towards the primary optical axis”
As to prong A, the term “means” is not used, but instead it is claimed as an “image-forming device.” A device is no more than a generic placeholder having no structural meaning that substitutes for the word means. Indeed, “device” has often been deemed to be this type of generic placeholder. “Image-forming” is describing what the device is doing, not structure. MPEP 2181 I.A. Prong A is met.
As to prong B, the term is modified by functional language in that it is “configured to deflect” beamlets toward the primary axis. Prong B is met.
As to prong C, the term is modified by structure that performs this function. As noted the claim includes electron optics elements that perform the claimed function. As discussed above re: claim 55, electron optics elements as used in the ‘541 are referring to a known class of structures that will necessarily be capable of performing this function. Prong C is not met and 112(f) is not invoked for this term. It gets the normal broadest reasonable interpretation. 

Claim 99 and dependents
“forming a plurality of virtual images of an electron source using an image-forming device”
First, it is noted that while claim 99 is a method claim, there is nothing wrong with invoking 112(f) for means-plus-function terms nested in a method claim. Rain Computing, Inc. v. Samsung Electronics Am., Inc., 989 F.3d 1002, 1006-07 (Fed. Cir. 2021). Here there is not a strict method step, there is a “device” performing a function, therefore 112(f) is potentially applicable.
As to prong A, the term “means” is not used, but instead it is claimed as an “image-forming device.” A device is no more than a generic placeholder having no structural meaning that substitutes for the word means. Indeed, “device” has often been deemed to be this type of generic placeholder. “Image-forming” is describing what the device is doing, not structure. MPEP 2181 I.A. Prong A is met.
As to prong B, the term is modified by functional language in that it is “image-forming” and “forming a plurality of virtual images of an electron source.” Prong B is met.
As to prong C, the term is additionally not modified by any further structure that performs this function. Prong C is met and 112(f) is invoked. 
As 112(f) is invoked we must look to the specification to see corresponding structure defined as performing this function. The claim term will cover this, plus equivalents. The corresponding structure is the same as the “image-forming means” discussed above re: claim 55.

Claim Rejections - 35 USC § 251
Claims 1-11, 55, and 77-100 are rejected under 35 U.S.C. 251 for a defective reissue declaration. 37 CFR 1.175(b) requires that in a broadening reissue the declaration must identify a claim that the application seeks to broaden. The declaration filed 10/11/2022 does not identify any original patent claim that is being broadened, as the rule explicitly requires. The identification of error in the 10/11/2022 declaration is acceptable, the statement that “we unnecessarily limited the scope of patent protection” and that “Applicant erred by not including claims directed to a “source-conversion unit” itself” adequately expresses the error. Applicant may therefore just add, at the end of the error statement it already provided, “This broadens claim 1.”
Note that a new reissue declaration will be entered and accepted after final. An RCE will not be necessary to file a new declaration, unless applicant cannot file within 6 months of this action.

Allowable Subject Matter
Claims 1-11, 55, and 80-100 are allowable over the prior art subject to the issues noted above. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-11, 55, and 80-100, reasons were given in the previous Office action.
Regarding claim 77, there is not taught or disclosed in the prior art there is not taught or disclosed in the prior art an apparatus wherein pitches of the plurality of changed particle beamlets on the sample surface are adjustable by changing a distance from a deflection plane of the source-conversion unit to the objective lens.
Regarding claim 78, there is not taught or disclosed in the prior art an apparatus comprising, inter alia, means for adjusting pitches of the plurality of probe spots on the sample surface by moving along a primary axis. 
Regarding claim 79, there is not taught or disclosed in the prior art a method of observing a sample surface comprising, inter alia, changing a distance from a deflection plane of the source-conversion unit to the objective lens such that pitches of the plurality of probe spots can be adjusted.
The reasons for allowance of claims 77-79 as amended are therefore similar to those discussed previously as to the other claims. Kruit does not teach these limitations as amended, therefore the prior art and double patenting rejections are withdrawn.

Response to Argument
Applicant's arguments filed with the Response have been fully considered. 
The specification amendment filed 10/11/2022 is accepted and overcomes the prior specification objection. See Response at 15.
Previously the examiner explained that the applicant had not claimed the benefit of provisional application 62/287,626 despite claiming benefit in the original application. An appropriate petition for delayed claim has been filed and granted, along with a new ADS. See Response at 15.
Applicant provides a number of arguments concerning the examiner’s findings re:112(f).2 Response at 15-19. The arguments are essentially that a person of ordinary skill in the art would understand the structure of the various elements from reading the specification, therefore 112(f) is not applicable. The examiner agrees that there is sufficient structure in the specification such that a person of ordinary skill would understand the structure corresponding to these elements; that is why a rejection under 112(b) is not made. But the examiner maintains that the three-part test set forth in MPEP 2181 is applicable and has been appropriately applied above. That is, just because an “image-forming means”, for example, is described in the specification, that does not mean that an “image-forming means” is a sufficiently definite name for structure such that 112(f) does not apply. If you could just substitute the material from the specification for the means and say that it is structure, then no definite means plus function limitation would invoke 112(f). The 112(f) findings, including the application of the three-part test as to each element, are maintained above and not altered in light of applicant’s arguments. Note that the previous findings re: claims 77 and 78 are modified above because of the claim amendments. 
Applicant argues that the section 251 rejections are overcome by the new reissue declaration. Response at 19. As discussed above, the examiner agrees that the error statement in the declaration is adequate, but the declaration does not list a claim that is being broadened. While this requirement may seem minor, it is an explicit requirement of the regulations. A suggestion is given above to correct this issue.
Applicant argues that the rejections of claims 77-79 based on prior art and double patenting should be withdrawn. Response at 19-22. The examiner agrees. The claims have been amended to include similar material as the other claims such that Kruit no longer meets the limitations as discussed above under Allowable Subject Matter. Claims 77-79 are therefore allowable over Kruit, similarly as the other claims as discussed in the prior action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 80 and 87 have identical limitations to the extent discussed below. Claim 87 differs in that it adds an electron source, which does not change the 112(f) analysis.
        2 This section of the Response is headed “Rejection” under 112(f), but this is just a claim construction section, not a rejection. Applicant appears to recognize this, and the heading is just a typo, but the examiner just wanted to clarify that.